Title: From John Adams to William Tudor, Sr., 21 August 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir.
Quincy August 21st. 1818

Mr Otis quoted another Author “The political and Commercial Works of Charles D’Avenant, L.L.D. Vol 2. Discourse 3. On the Plantation Trade.” I cannot transcribe Seventy Six Pages, but wish that Americans of all Classes would read them: They are in the Same Strain with Downing; Childs, Gee, Ashley, Charles 2. James 2, William and Mary William The Third Ann, George The Second and George The Third; all conspiring to make The People of North America, Hewers of Wood and Drawers of Water, to Plantation Governors Custom House Officers, Judges of Admiralty, Common Informers, West India Planters, Naval Commanders in the first place; And After all these worthy People Should be amply Supported, nourished encouraged and pampered, if any thing more could be Squeezed, from the hard Earnings of The Farmers The Merchants, The Tradesmen and Labourers in America it was to be drawn into the Exchequer in England to Aggrandize the British Navy.
Mr. Otis proceeded to another Species of Statutes, relative to our internal Policy, even our domestic Manufactures and Fire Side Comforts; I might Say Our homespun Blanketts and Woolen Sheets So necessary to cover Some of Us, if not all of Us, in our Slumbers in The long Nights of our frozen Winters. I Shall refer to These Statutes as they Occur without any regard to Order; and Shall not pretend to Transcribe any of them.
“Furs of the Plantations to be brought to Great Britain. 8. Geo. 1. c. 15 Ss. 24.”
“Hatts, not to be exported from one Plantation to another. 5. Geo. 2d. c. 22.”
“Hatters in America, not to have more than two Apprentices. 5. Geo. 2. c. 22. Ss. 7.”
“Slitting Mills, Steel Furnaces &c, not to be erected in the Plantations. 23. Geo. 2. c. 29. Ss. 9.”
“No Wool, or woolen Manufacture of the Plantations Shall be exported. 10 & 11. W. 3. c. 10. Ss. 19.”
“Exporting Wool, contrary to the Regulations, Forfeiture of the Ship. &c 12. Geo. 2. c: 21. Ss. 11.”
I cannot Search for any more, of these, mineing Laws. Mr Otis alternately laughed and raged against them all. He Said One Member of Parliament had Said, that a Hob Nail, Should not be manufactured in America; and another had moved that Americans Should be compelled by Act of Parliament to Send their Horses to England to be Shod. He believed however that this last was a Man of Sense and meant by this admirable Irony, to cast a Ridicule on the whole Selfish partial Arbitrary, and contracted System of Parliamentary Regulations in America.
Another Statute there is, and was quoted by Mr Otis, by which Wool was prohibited to be Waterborne in America: in conseque of which a Fleece of Wool could not be conveyed in a Canoe across a River or a Brook, without Seizure and forfeiture.
But I am wearied to death by digging in this Mud; with Searching among this Trash, Chaff, Rubbish of Acts of Parliament. Of that Parliament which declared it had a Right to Legislate for Us, as Sovereign absolute and Supream in all Cases whatsoever. But I deny that they ever had any Right to Legislate for Us, in any case whatsoever. And on this point We are and were at Issue; before God and the World. These righteous Judges have decided that Question; and it is Melancholly that any Americans Should Still doubt the Equity and Wisdom of the Decision.
Such were the Bowells of Compassion; Such the tender Mercies of our pious virtuous, our moral and Religious Mother Country, towards her most dutifull and Affectionate Children! Such they are Still; and Such they will be, till the United States Shall compell that Country to respect this. To this end, poor and destitute as I am, I would chearfully contribute double my proportion of the Expence of building and equipping Thirty Ships of the Line before the Year 1820.
Mr Otis asserted all these Acts to be null and void by the Law of Nature by the English Constitution and by the American Charters, because America was not represented in Parliament. He entered into the History of the Charters. James the first and Charles the first, could not be Supposed to have ever intended that Parliament, more hated by them both, than the Pope or the French King, Should Share with them in the Government of Colonies and Corporations which they had instituted, by their Royal Prerogatives, “Tom Dick and Harry were not to censure them and their Counsell.” Pym, Hambden, Sir Henry Vane and Oliver Cromwell did not Surely wish to Subject a Country which they Sought as an Asylum; to the Arbitrary Jurisdiction from of a Country from which they wished to fly. Charles the Second had learned by dismal, dolefull Experience that Parliaments were not to be wholly despized. He therefore endeavoured to associate Parliament with himself, in his Navigation Act, and Many Other of his Despotick Projects even in that of destroying by his unlimited Licentiousness, and Debauchery, the Moral Characters of the Nation. Charles the Second Courted Parliament as a Mistress; his Successors embraced her as a Wife, at least for the purpose of enslaving America.
Mr Otis roundly asserted, This whole System of Parliamentary Regulations, and every Act of Parliament before quoted to be illegal, Unonstitutional tyranical, null and void. Nevertheless, with all my Admiration of Mr Otis and Enthusiasm for his Character I must Acknowledge, he was not always consistent in drawing or admitting the necessary Consequences from his Principles, One of which comprehended Them all, to Witt, That Parliament had not Authority over America in any Case Whatsoever
But at present We must confine ourselves to his Principles and Authorities in Opposition to the Acts of Trade and Writts of Assitance. These Principles I perfectly remember. The Authorities in detail I could not be Supposed to retain, though with recollecting the Names Vattel, Coke and Holt, I might have found them again by a diligent Search. But Mr Otis him self has Saved that Trouble by a publication of his own, which must be the Subject of another Letter from your humble Servant
John Adams